OPINION
LIVERMORE, Presiding Judge.
Matthew Clay dropped out of high school in his sophomore year because of drug abuse. Thereafter, he was incarcerated in a juvenile institution for burglary. The burglary was committed to obtain money for drugs. When released from the institution, Clay returned to high school where he played on the basketball team. In October 1987 he petitioned defendant Arizona Interscholastic Association, Inc. for an additional year of eligibility under a rule permitting such where the following conditions have been met:
1. A student or a member of the student’s immediate family has a disabling illness or injury and the student has been unable to attend school because of said illness or injury for more than one half of the block credit grading period.
2. The student was meeting academic eligibility requirements at the conclusion of the last semester preceding the disabling illness or injury.
3. The student shall provide documentation to the Executive Board setting out the facts of the case, including a statement from the student’s or family member’s attending physician. The facts shall also be confirmed by the student’s principal or his/her des-ignee, prior to being submitted to the Executive Board.
The Association concluded that Mr. Clay’s absence was due to incarceration, not illness, and that no statement from an attending physician had been furnished. Accordingly, additional athletic eligibility was denied. This action followed. The trial court found the Association action arbitrary and capricious and granted a preliminary injunction permitting Clay to continue to play basketball. We reverse.
The standard of review of an action by the Association is whether or not it was arbitrary and capricious. Substantial discretion must be accorded the Association in determining the meaning of its own rules. See generally Tiffany v. Arizona Interscholastic Association, Inc., 151 Ariz. 134, 726 P.2d 231 (App.1986); Alabama High School Athletic Ass’n v. Medders, 456 So.2d 284 (Ala.1984); Burtt v. Nassau County Athletic Ass’n, 101 Misc.2d 468, 421 N.Y.S.2d 172 (1979). In this respect, the standard is similar to that applied in the review of administrative agency decisions. See DeGroot v. Arizona Racing Commission, 141 Ariz. 331, 686 P.2d 1301 (App.1984).
We do not believe the Association acted arbitrarily and capriciously in concluding that there is a distinction between *352absence because of a disease and absence because of conduct that may be in part caused by the disease. It is a distinction routinely made in the criminal law. Compare Powell v. Texas, 392 U.S. 514, 88 S.Ct. 2145, 20 L.Ed.2d 1254 (1968) (may punish public drunkenness by.an alcoholic), with Robinson v. California, 370 U.S. 660, 82 S.Ct. 1417, 8 L.Ed.2d 758 (1962) (may not punish addiction). Just as addiction does not excuse criminal acts even though it may have caused them, neither does it render incarceration preventing school attendance an absence due to disease, even though it may have caused the conduct that caused the incarceration. Given the expansive nature of the concept of “disease,” Powell v. Texas, supra; Livermore & Meehl, The Virtues of M’Naghten, 51 Minn.L.Rev. 789, 826-828 (1967), a holding that incarceration due to disease is an absence because of disabling illness would create a juvenile delinquency exception to the requirement that athletic eligibility extend for only four years after entering high school.
We do not believe that the Association acted arbitrarily in construing the phrase “attending physician” to mean a physician who treated the student during the illness that prevented school attendance. That interpretation insures the presentation of eyewitness expert evidence about the effect of the illness on the absence. Once again, it is common in the law to distinguish between a treating physician and one who comes in after the fact to opine on the causes of past behavior. The Association having chosen to interpret its rule in one of two permissible ways, it has not acted’ arbitrarily.
Because the action of the Association was neither arbitrary nor capricious, the trial court erred in finding a probability of success in plaintiff’s action and in granting a preliminary injuction.1 That injunction is vacated.
FERNANDEZ, J., concurs.

. With respect to the dissent, we make the following observations. Whether incarceration for burglary can ever be considered a voluntary drug treatment program seems doubtful. Even if it could, no evidence that Mr. Clay voluntarily chose to be incarcerated was ever presented to the Association. How, therefore, the Association behaved arbitrarily in failing to consider that which it did not know escapes us.